19-10412-jlg       Doc 326       Filed 04/01/19       Entered 04/01/19 18:53:44               Main Document
                                                     Pg 1 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

                                                              )
In re:                                                        )        Chapter 11
                                                              )
DITECH HOLDING CORPORATION, et al1.,                          )        Case No. 19-10412 (JLG)
                                                              )
Debtors.                                                      )        (Jointly Administered)

_____________________________________

                    THE GEARY CLASS ACTION’S PROTECTIVE
                  MOTION FOR DERIVATIVE STANDING TO BRING
                    CERTAIN CLAIMS AND FOR AN EXTENSION
            OF TIME TO FORMALIZE CLAIMS AFTER INITIAL DISCOVERY

         Now comes the GEARY CLASS ACTION (“GCA”) and sets forth below its REQUEST

FOR DERIVATIVE STANDING to file an adversary proceeding under Fed. R. Bankr. P. 7001

and/or contested matter under Fed. R. Bankr. P. 9014 against creditors of joint-Debtor, Ditech

Financial, LLC (“DF”) known as:

                                      CREDIT SUISSE AG,
                                  CAYMAN ISLANDS BRANCH
                                AGENT FOR CREDITOR PARTIES TO
                               SECOND AMENDED AND RESTATED
                               CREDIT AGREEMENT DATED 2/9/2018
                                     ATTN: MEGAN E KANE
                               CREDIT SUISSE SERVICES (USA) LLC
                                      ONE MADISON AVE
                                     NEW YORK, NY 10010




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Matrix
Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse
Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse
Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
Washington, Pennsylvania 19034.


                                                         1
19-10412-jlg     Doc 326     Filed 04/01/19      Entered 04/01/19 18:53:44        Main Document
                                                Pg 2 of 9


       Based upon a preliminary investigation, the GCA believes that adversary proceedings or

contested matters could involve the following:

1.     An adversary proceeding to require said creditors to establish the validity, extent and

priority of their liens in the assets and property of DF;

2.     An adversary proceeding that seeks to avoid the lien rights of said creditors that are

unperfected in the assets and property of DF;

3.     An adversary proceeding that seeks to avoid the fixing of any perfected lien rights of said

creditors as fraudulent transfers or insider preferences under 11 U.S.C. §§544, 547, 548, 550 and

551;

4.     An adversary proceeding that seeks to recover to recover any payments made to said

creditors within ninety (90) days and possibly up to 1-year prior to the date of filing of these

Chapter 11 cases as preferences under 11 U.S.C. §§547, 550 and 551;

5.     An adversary proceeding or contested matter, to the extent leave to obtain individual

standing is required, which seeks to engage in a recharacterization analysis to determine if said

creditors’ have debts, secured or otherwise, or whether the original advances made by such

creditors were in the nature of equity; and

6.     An adversary proceeding or contested matter, to the extent leave to obtain individual

standing is required, which seeks to equitably subordinate said creditors’ rights and interests under

11 U.S.C. §510

                                  PRELIMINARY STATEMENT

       DF filed Chapter 11 on 2/11/2019 together with numerous other entities who were said to

operate under the corporate umbrella of Ditech Holding Corporation (“DHC”). ECF 1 (Case No.

19-10414-JLG).     Three days prior thereto, DF was further said to be a co-signatory to a



                                                  2
19-10412-jlg      Doc 326       Filed 04/01/19       Entered 04/01/19 18:53:44              Main Document
                                                    Pg 3 of 9


Restructuring Support Agreement (“RSA”) with certain unnamed creditors, collectively described

as “Term Lenders”, whose administrative agent, was Credit Suisse, AG. ECF 2 Dec. of G.

Lombardo pg. 74-96. Pursuant to the terms of the RSA, DF and the other signatory debtor parties

thereto agreed, inter alia, to waive any and all rights to challenge the nature of the creditors’ rights

of the Term Lenders including but not limited to the validity, enforceability, or priority of their

contractual agreements and/or lien rights. ECF 2 Dec. of G. Lombardo pg. 81.

        On 2/11/2019, DHC obtained an INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,

361, 362, 363, 364, 503, 507, 546, 548, 555, 559, 560 AND 561 (A) AUTHORIZING DEBTORS

TO ENTER INTO REPURCHASE AGREEMENT FACILITIES, SERVICER ADVANCE

FACILITIES AND RELATED DOCUMENTS; (B) AUTHORIZING DEBTORS TO SELL

MORTGAGE LOANS AND SERVICER ADVANCE RECEIVABLES IN THE ORDINARY

COURSE OF BUSINESS; (C) GRANTING BACK-UP LIENS AND SUPERPRIORITY

ADMINISTRATIVE              EXPENSE         CLAIMS;         (D)   AUTHORIZING             USE      OF     CASH

COLLATERAL AND GRANTING ADEQUATE PROTECTION; (E) MODIFYING THE

AUTOMATIC STAY; (F) SCHEDULING A FINAL HEARING; AND (G) GRANTING

RELATED RELIEF. ECF 53 (“Interim Order”).

        Pursuant to the terms of the Interim Order, any parties-in-interest other than the Chapter

11 Debtors (who already contractually promised not to do so), were given 45 calendar days2 to

move for derivative standing, and to seek the type of relief presented herein. ECF 53 at pg. 111.

The security rights and interests of the principals of Credit Suisse, AG were said to stem from

certain pre-petition security agreements allegedly entered into and guaranteed by DF on 2/9/2018.



2
 The Interim Order was entered on 2/13/2019, making the unilaterally imposed deadline of March 30, 2019 - which
was a Saturday. Pursuant to Fed. R. Bankr. P. 9006(a)(1)(C), April 1, 2019 is therefore the final day to file this
document under the Interim Order. ECF 53, at pg. 111.

                                                        3
19-10412-jlg      Doc 326     Filed 04/01/19    Entered 04/01/19 18:53:44          Main Document
                                               Pg 4 of 9


The creditors involved in such agreements consist mostly of hedge fund companies who formerly

invested in DHC’s former corporate manifestation, Walter Investment Management Corp.

(“WIMC”). Such creditor / investor relationships originated on an unsecured basis, with such

creditors allegedly making “Tranche B” and “Revolving Loan” styled financial products available

to WIMC. Over time, it appears that WIMC, and then DHC, attempted through various document

amendments, and Chapter 11 Plan processes, to convert the pre-existing $1.2 billion in unsecured

debt or equity relationships into secured-debt obligations using the assets of WIMC’s subsidiary

entities, including DF. At all relevant times prior to the conversion of DF’s property and assets,

the GCA was an active competing, unsecured creditor of DF. The GCA was never notified of any

of these transactions. Given the extreme complexity of the underlying financial transactions

between WIMC, DHC and these creditors / investors, the GCA, or any party-in-interest for that

matter, would ordinarily exercise great caution and engage in significant preparation before even

thinking about bringing an adversary proceeding or contested matter seeking the types of relief of

the magnitude sought to be protected herein. However, the unilateral deadline imposed by the

Interim Order makes clear that unless timely filed, such challenges will be waived and forever

barred.

          On March 7, 2019 the GCA filed a protective objection to the continuation of the Interim

Order due in large part to the Debtors’ byzantine and unnecessarily expedited case management

structure. ECF 163 at pg. 3. The original hearing to consider the Interim Order and objections

was scheduled for March 14, 2019. On March 8, 2019, the Debtors filed a Notice to adjourn the

hearing until March 26, 2019. ECF 170. On March 22, 2019, the Debtors filed a second Notice

to adjourn the hearing until April 11, 2019. As part of any final relief, it was the GCA’s intention

to seek an extension of time to file such challenges so that additional investigation and if necessary,



                                                  4
19-10412-jlg      Doc 326       Filed 04/01/19      Entered 04/01/19 18:53:44             Main Document
                                                   Pg 5 of 9


pre-suit discovery could be completed, inclusive of a comprehensive lien-perfection analysis. But,

with the adjournments, the deadline imposed by the Interim Order will expire before the extension

request can be heard.

        For these reasons and the reasons set forth below, the GCA files the instant DERIVATIVE

STANDING REQUEST only to comply with the time restrictions imposed by the Interim Order.

All allegations and requests for the reserved relief are made without the benefit a complete

investigation, and will be later supplemented, amended (or even withdrawn).

                             REQUEST FOR DERIVATIVE STANDING

        It must be noted at the outset that the Debtors have expressly abdicated their duties as

debtors-in-possession to seek the type of relief sought by the GCA herein. As mentioned above,

the Debtors are contractually obliged not to raise such issues against the creditors / equity parties

represented by Credit Suisse, AG. ECF 2, Dec. of G. Lombardo at 81. Moreover, the Debtors

have pre-approved the claims of said creditors into an “allowed” status and amount and will not

require said creditors to file proofs of claim, collectively or otherwise. Such provisions were

provided in the context of the RSA, and in various of the Debtors’ other filings, including the

Amended Plan and Disclosure Statement.

        On March 14, 2019, counsel for the GCA sent an email to the Debtors’ counsel demanding

that they confirm no later than March 18, 20193 that the Debtors would timely file an appropriate

adversary proceeding against the creditor group represented by Credit Suisse, AG to address lien

attachment, perfection and priority, and if appropriate, to address whether the granting of such

liens on DF’s assets was preferential and/or a fraudulent conveyance. EXHIBIT A. Counsel for




3
  The response date in the original email was errantly set as “February 18, 2019”. EXHIBIT A. Counsel corrected
that error on March 15, 2019 in a separate email. EXHIBIT B.

                                                      5
19-10412-jlg        Doc 326   Filed 04/01/19    Entered 04/01/19 18:53:44      Main Document
                                               Pg 6 of 9


GCA received no response from the Debtors providing a justification for not bringing the types of

relief requested.

       Conferring derivative standing upon an individual creditor has been deemed appropriate

where (i) the debtor-in-possession unjustifiably refuses or withholds consent to bring suit, and

where (ii) pursuit of such claims are in the best interest of the estate. Unsecured Creditors

Committee v. Noyes (In re STN Enterprises), 779 F.2d 901, 904 (2nd Cir. 1985); Commodore

International, Ltd. v. Gould (In re Commodore International, Ltd.), 262 F.3d 96 (2nd Cir. 2001);

and Glinka v. Federal Plastics Mfg. (In re Housecraft Indus. USA, Inc.), 310 F.3d 64, 70-72, FN

7 (2nd Cir. 2002).

       Here, the creditors / equity interest holders represented by Credit Suisse, A.G. purport to

hold over $960 million in debt, which was only relatively recently secured by the assets of DF. It

remains unknown whether Credit Suisse, A.G. or any one or more of the represented creditors /

equity interest holders properly perfected their alleged security interests following execution of

the Second Amended and Restated Credit Agreement dated 2/9/2018. Indeed, the “executed”

version of that document contained an “Existing Liens” Schedule [Schedule 6.01] that listed the

UCC-1 Financing Statement filings of all secured creditors of DF. DF’s recent Schedule D

contains the same and/or similar UCC-1 information but omits any reference to UCC-1 filings of

Credit Suisse, A.G. ECF 290 at pgs. 46-51. The GRC must question therefore whether such UCC-

1 filings were ever made. Moreover, DHC via its control over DF, transferred all of the

unencumbered equity in DF to the Credit Suisse, A.G. creditors / equity interest holders within a

year and few days before the instant joint-Chapter 11 filings. That transfer was done at a time

when DF was fully aware of the pendency of the GCA, and such transfer effectively rendered DF

insolvent as to the rights all of DFs’ unsecured creditors.



                                                  6
19-10412-jlg     Doc 326      Filed 04/01/19     Entered 04/01/19 18:53:44           Main Document
                                                Pg 7 of 9


        Unless thoroughly investigated and checked the likely outcome of these Chapter 11 cases

will be to give all realizable value in DF to the Credit Suisse, A.G. creditors / equity interest holders

and to pay unsecured creditors nothing. By allowing creditors like the GCA (and/or the Unsecured

Creditors’ Committee) to stand in the Debtors’ shoes, significant value to the estate will be

preserved for the benefit of all unsecured creditors. The Debtors have contractually waived any

ability to bring these types of claims, and have not provided any further justification for choosing

not to bring such claims.

        WHEREFORE, the GRC would ask to the Court to recognize its request for derivative

standing for the purposes of bringing the types of claims outlined on page 2, and provide it with

sufficient time to conclude either informal or formal discovery to better formalize such claims and

to prepare for a hearing on this matter.

                                        Respectfully submitted,


                                        /s/     James E. Nobile
                                        James E. Nobile (Pro Hac Vice)
                                        NOBILE & THOMPSON CO., L.P.A.
                                        4876 Cemetery Rd.
                                        Hilliard, Ohio 43026
                                        Telephone:     (614) 529-8600
                                        Facsimile:     (614) 529-8656
                                        Email:         jenobile@ntlegal.com




                                                   7
19-10412-jlg    Doc 326     Filed 04/01/19    Entered 04/01/19 18:53:44         Main Document
                                             Pg 8 of 9


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
with the Clerk of the Court using CM/ECF on April 1, 2019. I also certify that the foregoing
document is being served this day on the following counsel of record via transmission of Electronic
Filing generated by CM/ECF:

All participants on the accumulated ECF service list generated by the ECF / CM system including:

Ditech Holding Corp., 1100 Virginia Drive, Suite 1000, Fort Washington, Pennsylvania 19034
(Attn: John Haas, General Counsel);

Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Ray C.
Schrock, P.C., and Sunny Singh), Attorneys for the Debtors

William K. Harrington, U.S. Department of Justice, Office of the U.S. Trustee, 201 Varick
Street, Room 1006, New York, NY 10014 (Attn: Greg M. Zipes and Benjamin J. Higgins)

Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor,
New York, New York 10017 (Attn: Robert J. Feinstein, Bradford J. Sandler, and Steven W.
Golden)

Rich Michaelson Magaliff, LLP, 335 Madison Avenue, 9th Floor, New York, New York 10017
(Attn: Robert N. Michaelson and Elwood F. Collins)

Kirkland & Ellis LLP, 300 North LaSalle, Chicago Illinois 60654 (Attn: Patrick J. Nash and John
R. Luze)
Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, New York 10036
(Attn: Sarah M. Ward, Mark A. McDermott, and Melissa Tiarks)

Jones Day, 250 Vesey Street, New York, New York 10281 (Attn: Ben Rosenblum)

Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Brian
M. Resnick and Michelle M. McGreal)

O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los Angeles, California 90071
(Attn: Stephen Warren, Jennifer Taylor and Darren Patrick

McKool Smith PC, 600 Travis St., Suite 7000, Houston, Texas 77002
(Attn: Paul D. Moak

U.S. Department of Housing and Urban Development, 451 Seventh St., SW, Room 9250,
Washington, DC 20410 (Attn: Lisa Mulrain, Assistant General Counsel, Office of General
Counsel, Finance Division);



                                                8
19-10412-jlg   Doc 326     Filed 04/01/19    Entered 04/01/19 18:53:44       Main Document
                                            Pg 9 of 9


United States Attorney’s Office for the Southern District of New York, 86 Chambers Street, 3rd
Floor, New York, New York 10007 (Attn: Peter Aronoff)

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
AGENT FOR CREDITOR PARTIES TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT DATED 2/9/2018
ATTN: MEGAN E KANE
CREDIT SUISSE SERVICES (USA) LLC
ONE MADISON AVE
NEW YORK, NY 10010

And, all other parties in interest not set forth above but included on the attached MASTER
SERVICE LIST dated March 29, 2019.


                                    /s/   James E. Nobile
                                    James E. Nobile (Pro Hac Vice)
                                    NOBILE & THOMPSON CO., L.P.A.




                                               9
